UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2071



XIANDONG XIE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-220-993)


Submitted:   April 27, 2005                 Decided:   June 2, 2005


Before LUTTIG, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jing Tan, LAW OFFICES OF TAN & ASSOCIATES, Rockville, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, David Lastra, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Xiandong Xie, a native and citizen of China, petitions

for    review   of   an    order   of   the    Board   of    Immigration    Appeals

affirming without opinion the Immigration Judge’s denial of his

applications for asylum and withholding of removal.

             To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Xie fails to show that the evidence compels a

contrary result.       Having failed to qualify for asylum, Xie cannot

meet the higher standard to qualify for withholding of removal.

Chen    v.   INS,    195    F.3d   198,    205      (4th    Cir.   1999);   INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

             Accordingly,     we    deny      the   petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   PETITION DENIED




                                        - 2 -